Case 1:19-cv-01152-LJV-JJM Document 84 Filed 06/22/20 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

 

CHRISTINE SARACENI
Plaintiff(s),
MEDIATION
CERTIFICATION
19 -cyv- 01152
V.
M&T BANK CORPORATION
Defendant(s).
I hereby certify that:
The mediation session scheduled for has been adjourned to

 

 

Case settled prior to the first mediation session.

 

 

 

 

 

¥ Mediation session was held on 6/18/20 .

 

Case has settled. (Comment if necessary).

 

 

Case has settled in part. (Comment below). Mediation will continue on

 

 

Case has settled in part. (Comment below). Mediation is complete.

 

 

Case has not settled. Mediation will continue on

 

 

 

y | Case has not settled. Mediation is complete. The case will proceed toward trial
pursuant to the Court's scheduling order.

 

 

 

Date: 06/19/2020 Mediator: /S/ Erika N.D. Stanat

 

Additional Comments:

 

 

 

Print Clear Form
